DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020, 2/10/2021, 3/5/2021 and 5/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19-21 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawaguchi et al. US 2021/0043640.

Re claim 19, Kawaguchi teaches memory array comprising strings of memory cells (fig3), comprising: 
laterally-spaced memory blocks (SU in cell region, fig3, [42]) individually comprising a vertical stack comprising alternating insulative tiers (level with 101, fig5, [72]) and conductive tiers (level with 102, fig5, [72]), the laterally-spaced memory blocks being longitudinally (X direction, fig3) elongated and oriented along a direction (X direction, fig3), operative channel-material strings (MP with 106, fig3 and 5, [73]) of memory cells extending through the insulative tiers (101, fig5, [72]) and the conductive tiers (102, fig5, [72]), the operative channel-material strings (106, fig3 and 5, [73]) being arrayed in rows across the direction (rows of MP along Y direction across X direction, fig3, [73]) and in columns along the direction (columns of MP along X direction, fig3, [73]), individual of the laterally-spaced memory blocks (SU0-3 in cell region, fig3, [42]) comprising a laterally-outer column of the operative channel-material strings (column of MP along X direction next to SP, fig3, [64]) on opposing lateral outer sides of the individual laterally-spaced memory block (fig3); and 
conductive lines (102, fig5, [72]) in individual of the conductive tiers (level with 102, fig5, [72]) individually comprising laterally-opposing sides (SU with 102 along Y direction two sides next to SP region, fig3) individually comprising longitudinally-spaced concave regions (SU with 102 recessed to form concave circular 108 spaced along X direction, fig3 and 4, [76]), the longitudinally-spaced concave regions not extending laterally (Y direction, fig3) into the laterally-outer column of the operative channel-material strings between the operative channel-material strings that are immediately adjacent one another in the laterally-outer column (fig3 and fig4).
Re claim 20, Kawaguchi teaches the memory array of claim 19 wherein the concave regions are curved from end-to-end (SU with recessed 102, fig3).
Re claim 21, Kawaguchi teaches the memory array of claim 20 wherein the curved concave regions are of constant radius (SU with recessed 102, fig3) .
Re claim 39, Kawaguchi teaches the memory array of claim 19 comprising NAND (fig2 and 3, [66]).

Claim(s) 40 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE US 2018/0130814.

Re claim 40, LEE teaches a memory array comprising strings of memory cells (fig1), comprising: 
laterally-spaced memory blocks (GST1-4, fig1, [40]) individually comprising a vertical stack comprising alternating insulative tiers (level with ILS, fig2B, [107]) and conductive tiers (level with GP1-n, fig2B, [102]), operative channel-material strings (CP, fig1 and 2B, [49]) of memory cells extending through the insulative tiers (level with ILS, fig2B, [107]) and the conductive tiers (level with GP1-n, fig2B, [102]); and 
conductive lines (GP1-n, fig2B, [102]) in individual of the conductive tiers individually comprising laterally-opposing sides (left and right side of GST1-4 with layer GP in D2 direction next to SA, fig1) individually comprising longitudinally-spaced concave regions (layer of GP with recessed concave shape of 151 along D1 direction, fig1, [62]) that are not curved from end-to-end in a horizontal cross-section (concave region 151 only form islands along D1 / along D2 concave end with SI2 face non-concave end SI1, fig1, [40]).
Re claim 41, LEE teaches the memory array of claim 40 wherein the concave regions have no curved portion (left and right recessed GP in region GST with shape of SI2, fig1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over LEE US 2018/0130814 in view of Lee US 2015/0214241.

Re claim 42, LEE 814 teaches the memory array of claim 40 wherein the concave regions have a straight portions (left and right recessed GP in region GST with shape of SI2, fig1).
LEE 814 does not explicitly show a combination of curved and straight portions.
Lee 241 teaches forming trenches of rectangle shape with wide shape (22, fig2A and 2B, [35]) and narrow shape (28, fig5A and 5B, [38]) with rounded corners ([35]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of LEE 814 and Lee 241 to round the corners and form a trench with a combination of curved and straight portion to improve device uniformity and reliability (Lee 241, [23]).


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812